Case: 10-40436 Document: 00511442521 Page: 1 Date Filed: 04/12/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            April 12, 2011
                                     No. 10-40436
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

DEWAYNE ANDERSON,

                                                   Plaintiff-Appellant

v.

MAXEY CERLIANO, UNIDENTIFIED JENNINGS; LANCE WEATHERALL;
UNKNOWN PARTY, Warrant Officer,

                                                   Defendants-Appellees


                    Appeal from the United States District Court
                         for the Eastern District of Texas
                              USDC No. 6:09-CV-569


Before REAVLEY, DENNIS, and CLEMENT, Circuit Judges.
PER CURIAM:*
       DeWayne Anderson, Texas prisoner # 1567655, sued three jail officials at
the Gregg County Jail and an unnamed warrant officer under 42 U.S.C. § 1983
asserting claims of false imprisonment, improper issuance of a warrant,
harassment, discrimination, and retaliation. The magistrate judge, presiding
with the consent of the parties, dismissed the complaint under 28 U.S.C.
§ 1915A(b)(1), concluding that Anderson’s claims were frivolous and failed to


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
     Case: 10-40436 Document: 00511442521 Page: 2 Date Filed: 04/12/2011

                                   No. 10-40436

state a claim upon which relief could be granted. She did, however, grant
Anderson permission to appeal in forma pauperis (IFP).
      Section 1915A(b)(1) provides for dismissal of a prisoner’s civil-rights
complaint if it is “frivolous, malicious, or fails to state a claim upon which relief
may be granted.” We review de novo the decision to dismiss a complaint on this
basis, accepting the plaintiff’s allegations as true. Green v. Atkinson, 623 F.3d
278, 280 (5th Cir. 2010).
      Anderson’s rambling three-page brief to this court does not identify any
flaw in the magistrate judge’s analysis. Anderson’s failure to point to specific
errors puts him in the same position as if he had not appealed at all. See
Brinkmann v. Dallas Cnty. Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir.
1987). Although we liberally construe briefs filed by pro se litigants, even they
must reasonably comply with Federal Rule of Appellate Procedure 28(a)(9),
which requires that the appellant’s brief contain, among other things, an
argument setting out his contentions and the reasons for them. Yohey v. Collins,
985 F.2d 222, 224-25 (5th Cir. 1993). Accordingly, we decline to revisit the
magistrate judge’s decision. See Brinkmann, 813 F.2d at 748.
      Anderson’s appeal is frivolous, see Howard v. King, 707 F.2d 215, 220 (5th
Cir. 1983), and is dismissed, 5 TH C IR. R. 42.2. The dismissal of this appeal as
frivolous counts as a strike under 28 U.S.C. § 1915(g), as does the district court’s
dismissal of the complaint. See Adepegba v. Hammons, 103 F.3d 383, 387-88
(5th Cir. 1996). We caution Anderson that if he accumulates three strikes, he
will not be permitted to proceed IFP in any civil action or appeal filed while
incarcerated or detained in any facility unless he is under imminent danger of
serious physical injury. See § 1915(g).
      APPEAL DISMISSED; SANCTION WARNING ISSUED.




                                          2